DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Response to Amendment
Applicant has amended claims 1, 3, and 21-23. Applicant has cancelled claims 4-6 and 15-18. Applicant has added claim 24. Claims 1, 3, 7-10, 13, 14, and 21-24 are currently pending.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Del Bon (U.S. Patent No. 4,381,009) in view of Conrad et al. (U.S. Patent No. 7,137,979).
Regarding claim 1, Del Bon discloses a device (Fig. 1) comprising: a housing (Fig. 1, feat. 1; Col. 4, lines 29-36) having a handle end (Fig. 1, feat. 6; Col. 4, lines 41-46) and a treatment end (Fig. 1, feat. 8; Col. 4, lines 50-55); the treatment end being configured to provide an antimicrobial treatment and a heat treatment (Col. 1, lines 11-43; Col. 1, line 65-69; Col. 4, line 63 – Col. 5, line 17), the treatment end comprising an applicator (Fig. 1, feats. 9-11; Col. 4, lines 50-55) having an applicator body (Fig. 1, feat. 5; Col. 4, lines 50-62) and an applicator surface disposed on the applicator body (Fig. 1, feat. 9; Col. 4, lines 50-62), the applicator surface being configured for providing the heat treatment and the antimicrobial treatment (Col. 4, line 63 – Col. 5, line 17), the applicator body comprising a metal material (Col. 4, lines 50-62), the applicator surface comprising copper or silver to provide heat conductivity and a source of antimicrobial agent (Col. 1, lines 11-43; Col. 4, line 57 – Col. 5, line 17); a heat generation unit configured to heat the applicator (Fig. 1, feat. 13; Col. 4, line 63 – Col. 5, line 17), the heat generation unit being operatively connected to the applicator surface through the applicator body for heating of the applicator surface in use (Col. 4, line 63 – Col. 5, line 17); and a control unit operatively connected to at least the heat generation unit for controlling the heat generation unit (Col. 5, line 18 – Col. 6, line 64).
Del Bon does not disclose that that the control unit and/or the heat generation unit are arranged to heat the applicator surface to between 45 to 60 degrees C for a treatment time of between 5 to 45 seconds.
Conrad teaches methods and devices for the treatment of skin lesions resulting from bacterial, fungal, or viral infections or from exposure to irritants (Abstract). Conrad teaches that the therapeutically effective range of temperatures for treating skin lesions from fungal, bacterial, or viral infections or from exposure to irritants is between 38°C to 67°C, or more preferably, from about 43°C to 67°C (Col. 7, line 46 – Col. 8, line 10). Conrad further teaches that the lower bound of the therapeutically effective temperature range should be between about 38°C and 58°C, and that the upper bound of the therapeutically effective temperature range should be between about 50°C and 67°C, depending on the specific organism and situation that the heat therapy is applied in (Col. 7, lines 53-63). Because the claimed range of 45°C to 60°C lies within the range of 43°C to 67°C disclosed by Conrad, a prima facie case of obviousness exists for the control unit and/or heat generation unit to be arranged to heat the applicator surface to between 45°C to 60°C. See MPEP 2144.05.I for more details. Conrad further explicitly teaches a therapeutic temperature range between about 45°C to 60°C (Col. 7, lines 53-57). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Del Bon so that the control unit and/or heat generation unit to be arranged to heat the applicator surface to between 45°C to 60°C as taught by Conrad.
Conrad further teaches that skin lesions should be heated to a therapeutically effective temperature for at least between 5 seconds and at least 20 minutes, depending on the specific organism and situation that the heat therapy is applied in (Col. 8, lines 11-30). Conrad further teaches that the combination of time and temperature should be limited in order to prevent thermal damage to the skin, and that greater amounts of heat will require shorter periods to be effective (Col. 8, lines 31-48). Conrad further teaches that the optimal time and temperature can be determined through empirical testing by one of skill in the art (Col. 8, lines 31-38). Because the claimed range of 5 to 45 seconds lies within the range of 5 seconds to at least 20 minutes disclosed by Conrad, a prima facie case of obviousness exists for the control unit and/or heat generation unit to be arranged to heat the applicator surface for a treatment time of between 5 to 45 seconds. See MPEP 2144.05.I for more details. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Del Bon so that the control unit and/or heat generation unit to be arranged to heat the applicator surface for a treatment time of between 5 to 45 seconds as taught by Conrad.
Regarding claim 22, Del Bon in view of Conrad discloses the device of claim 1. Del Bon in view of Conrad discloses that the applicator body has a first end and a second end, and that the applicator surface is at the first end of the applicator body (Del Bon: Fig. 1, feats. 9-11). However, Del Bon in view of Conrad does not disclose that the prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Del Bon in view of Conrad so that the applicator body has a first end and a second end, the applicator surface being at the first end of the applicator body, a diameter of the first end being larger than a diameter of the second end.
Regarding claim 23, Del Bon in view of Conrad discloses the device of claim 1.
As discussed above, Conrad teaches methods and devices for the treatment of skin lesions resulting from bacterial, fungal, or viral infections or from exposure to irritants (Abstract). Conrad teaches that devices may comprise an input, output, and control system that allows a user to choose between pre-programmed treatment temperatures and times optimized by the manufacturer for treating different types of skin lesions (Col. 13, lines 4-43). Therefore, Del Bon in view of Conrad discloses that the control unit is arranged to access a treatment program stored in a memory and accessible by the control unit, the treatment program having a pre-determined treatment time and/or intensity.
Regarding claim 24, Del Bon in view of Conrad discloses the device of claim 1. Del Bon further discloses that the metal material of the applicator body is an aluminum alloy (Col. 4, lines 55-62).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Del Bon (U.S. Patent No. 4,381,009) in view of Conrad et al. (U.S. Patent No. 7,137,979), and in further view of Burton et al. (U.S. Patent Application Publication No. 2005/0123621).
Regarding claim 3, Del Bon in view of Conrad discloses the device of claim 1. Del Bon in view of Conrad does not disclose that the copper or silver is comprised by a coating defining the applicator surface and/or is incorporated in the applicator or the applicator surface.
Burton teaches antimicrobial (Paragraph 0001) silver compositions for coating on substrates for use in medical devices (Abstract; Paragraph 0004). Burton teaches that the silver compositions may be coated onto a variety of materials, including polymeric and metallic materials (Paragraph 0028). Burton teaches that silver coatings advantageously provide a substrate with antimicrobial characteristics and can prevent bacterial infections (Paragraphs 0001-0003). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Del Bon in view of Conrad so that the copper or silver is comprised by a coating defining the applicator surface and/or is incorporated in the applicator or the applicator surface .
Claims 7, 9, 10, 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Del Bon (U.S. Patent No. 4,381,009) in view of Conrad et al. (U.S. Patent No. 7,137,979) and in further view of Ignon et al. (U.S. Patent Application Publication No. 2011/0082415).
Regarding claim 7, Del Bon in view of Conrad discloses the device of claim 1. Del Bon in view of Conrad does not disclose that the applicator has an opening formed therethrough and extending through the applicator surface.
Ignon teaches a device for treating skin (Abstract). Ignon teaches that the working end of the device may have an opening (Paragraph 0011, lines 1-15; Paragraph 0147, lines 11-21) that is in fluid communication with a fluid source for delivering therapeutics to the skin of a patient (Paragraph 0148, lines 1-20). Ignon teaches that an opening formed in the applicator surface, especially when the opening is in fluid communication with a source of a therapeutic agent, advantageously allows the device to deliver active therapeutic agents from a reservoir to the skin for beneficial effects (Paragraph 0021, lines 1-23). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device disclosed by Del Bon in view of Conrad so that the applicator has an opening formed therethrough and extending through the applicator surface so that the device can deliver a therapeutic agent, such as an antimicrobial agent, from a reservoir to the skin of the patient for beneficial effects.
Regarding claim 9, Del Bon in view of Conrad discloses the device of claim 1. Del Bon in view of Conrad does not disclose that the housing has a cartridge port for receiving an end of a cartridge having a content therein, the cartridge port being arranged to fluidly connect the content of the cartridge with an outlet at the treatment end of the device, the outlet comprising an opening extending through the applicator or an opening proximate the applicator surface on the treatment end of the device.
As discussed above, Ignon discloses a skin treatment device (Abstract). Ignon teaches that the device may be adapted to fluidly connect with a cartridge containing therapeutics (Fig. 1, feat. 200) such that the device can deliver the contents of the cartridge to the treatment end of the device (Paragraph 0014, lines 1-8; Paragraph 0017, lines 1-30). Ignon teaches that this allows the device to advantageously deliver active therapeutic agents from the cartridge for beneficial effects (Paragraph 0021, lines 1-23). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device disclosed by Del Bon in view of Conrad so that the housing has a cartridge port for receiving an end of a cartridge having a content therein, the cartridge port being arranged to fluidly connect the content of the cartridge with an outlet at the treatment end of the device, the outlet comprising an opening extending through the applicator or an opening proximate the applicator surface on the treatment end of the device as taught by Ignon so that the device can deliver a therapeutic agent, such as an antimicrobial agent, from a reservoir to the skin of the patient for beneficial effects.
Regarding claim 10, Del Bon in view of Conrad and in further view of Ignon discloses the device of claim 9. Ignon further teaches that the contents of the cartridge comprises at least one agent selected from an antimicrobial agent, an anti-inflammatory agent, an antibiotic agent, an antiviral agent, an antifungal agent, a skin soothing agent, the cartridge, the contents of the cartridge comprising at least one agent selected from an antimicrobial agent, an anti-inflammatory agent, an antibiotic agent, an antiviral agent, an antifungal agent, a skin soothing agent, a cooling agent, a heat-activatable agent, a wound healing agent, a skin rejuvenating agent, an essential oil, and a cannabinoid agent.
Regarding claim 13, Del Bon in view of Conrad discloses the device of claim 1. Del Bon in view of Conrad does not disclose that the applicator or the applicator surface is detachably attachable to the device.
As discussed above, Ignon teaches a skin treatment device (Abstract). Ignon teaches that the tip of the device (Fig. 3A, feat. 160) can be removable in order to advantageously allow the user to select between different tip designs for different applications (Paragraph 0155, lines 1-15). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Del Bon in view of Conrad so that the applicator or the applicator surface is detachably attachable to the device as taught by Ignon so that the user can select between different tip designs for different applications.
Regarding claim 14, Del Bon in view of Conrad and in further view of Ignon discloses the device of claim 13. Ignon further teaches that the device further comprises an applicator connector (Fig. 3A, feat. 130) having a base portion (Fig. 3A, feat. 138) that device further comprises an applicator connector having a base portion arranged to be retained in the housing, and an extender portion arranged to extend from the base portion at treatment end, the extender portion being detachably connectable to the applicator.
Regarding claim 21, Del Bon in view of Conrad, and in further view of Burton discloses the device of claim 1.
As discussed above, Ignon discloses a skin treatment device (Abstract). Ignon teaches that the tip of the device (Fig. 3A, feat. 160) can be removable in order to advantageously allow the user to select between different tip designs for different applications (Paragraph 0155, lines 1-15). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device disclosed by Del Bon in view of Conrad so that the applicator or the applicator surface is detachably attachable to the device, the device comprising a plurality of applicators or applicator surfaces which can be detachably attached to the treatment end of the device as taught by Ignon so that the user can select between different tip designs for different applications.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Del Bon (U.S. Patent No. 4,381,009) in view of Conrad et al. (U.S. Patent No. 7,137,979), and in further view of Santana et al. (U.S. Patent No. 5,830,211)
Regarding claim 8, Del Bon in view of Conrad discloses the device of claim 1. Del Bon in view of Conrad does not disclose that the device further comprises a light source connectable to the control unit and arranged to emit light from the treatment end.
Santana teaches a probe for treating viral lesions (Abstract) that includes a light source (Fig. 2, feat. 36; Col. 3, lines 14-17) connected to a control unit (Col. 3, lines 44-58) and arranged to emit light from the treatment end of the probe (Col. 1, lines 56-61). Santana teaches that the light source advantageously illuminates the treatment site on the skin, which allows for inspection of the lesion site (Col. 1, lines 56-61; Col. 4, lines 57-64). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Del Bon in view of Conrad so that it further comprises a light source connectable to the control unit and arranged to emit light from the treatment end as taught by Santana in order to illuminate the treatment site on the skin.
Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 01/04/2021, with respect to the rejections of claims 21-23 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to claims 21-23. Therefore, the rejections have been withdrawn.
Applicant’s arguments, see pages 6-9 of Applicant’s Remarks, filed 01/04/2021, with respect to the rejections of claims 1, 3-5, 8, 22, and 23 under 35 U.S.C. 103 as being unpatentable over Santana in view of Burton and Conrad have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the 
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 01/04/2021, with respect to the rejections of claims 6, 7, 9, 10, 13, 14, and 21 under 35 U.S.C. 103 as being unpatentable over Santana in view of Burton, in further view of Conrad, and in further view of Ignon have been fully considered and are persuasive in light of the amendment to claim 1 and cancellation of claim 6. Therefore, the rejections have been withdrawn. However, upon further consideration a new grounds of rejection of claims 7, 9, 10, 13, 14, and 21 have been made under 35 U.S.C. 103 as being unpatentable over Del Bon in view of Conrad and in further view of Ignon.
Applicant’s arguments, see pages 9 and 10 of Applicant’s Remarks, filed 01/04/2021, with respect to the rejections of claims 15-17 under 35 U.S.C. 103 as being unpatentable over Conrad in view of Burton and of claim 18 under 35 U.S.C. 103 as being unpatentable over Conrad in view of Burton and Antelman have been fully considered are persuasive light of the cancellation of claims 15-18. Therefore, the rejections have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Conrad et al. (U.S. Patent Application Publication No. 2007/0049998) discloses a device comprising a regulated heat source for treating skin lesions.
Hofer et al. (U.S. Patent Application Publication No. 2010/0179623) discloses a hand-held device for thermal treatment of an insect sting or bite.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781